Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 12/2/2019.  

Election/Restrictions
This application contains claims directed to the following patentably distinct species; Claim(s) 1 is/are generic to the following disclosed patentably distinct species: 
Species I.	Figures 1-4 and 14-16, 10 pole, 12 slots
Species II.	Figures 5-7 and 17-19, 14 pole, 18 slots
Species III.	Figures 8-10 and 21-23, 14 pole, 12 slots
Species IV.	Figures 11-13 and 24-26, 16 pole, 18 slots

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Regards Specie I, as shown by the figures and described in specification, the embodiment discloses 10 pole, 12 slots configuration.  
The Specie II is different in structure from the Specie I, such that stator having 14 pole, 18 slots configuration. 

The Specie IV is different in structure from the Specie I, such that stator having 16 pole, 18 slots configuration. 
Once a machine is made according to a specific number of stator slots and rotor poles, it can not be changed.   Thus, each species are separate design, not a variation from other species.  Coils connection may be changed by connection change at outside of core. 
The search should be a series burden in different fields for each stator pole slot combination even in a classification. 

Restriction requirement is proper for the various embodiments described by the applicant.  See MPEP 806.04.  The species are each distinct by structure, assembling method, operation and performance. 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/JOHN K KIM/           Primary Examiner, Art Unit 2834